NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           NOV 17 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
TIRATH SINGH and MANJEET KAUR,                   No. 12-72748

              Petitioners,                       Agency Nos.         A089-674-374
                                                                     A089-679-408
 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 16, 2015
                               Seattle, Washington

Before: W. FLETCHER and GOULD, Circuit Judges and EZRA,** District Judge.

      Tirath Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) decision denying his application for asylum.

Manjeet Kaur, his wife, petitions for review as a derivative on Singh’s application.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David A. Ezra, District Judge for the U.S. District
Court for the District of Hawaii, sitting by designation.
See 8 C.F.R. § 1208.21. We have jurisdiction pursuant to 8 U.S.C. § 1252, grant

the petition for review, and remand for further proceedings.

      The IJ found that Singh credibly established that he had suffered past

persecution in India on account of his political opinion, and the BIA adopted and

affirmed this finding. The burden then shifted to the government to rebut the

presumption of a well-founded fear of future persecution by a preponderance of the

evidence. See 8 C.F.R. § 1208.13(b)(1). The IJ and BIA found that the government

had met its burden by demonstrating that Singh could reasonably avoid future

persecution by relocating within India. 8 C.F.R. §§ 1208.13(b)(1)(i)(B). Substantial

evidence does not support this finding. See Ali v. Holder, 637 F.3d 1025, 1028–29

(9th Cir. 2011).

      To rebut the presumption of a well-founded fear, the government must show

not only that it would be safe for the petitioner to relocate within his country of

nationality but that “under all the circumstances, it would be reasonable to expect

[him] to do so.” 8 C.F.R. § 1208.13(b)(1)(i)(B); Melkonian v. Ashcroft, 320 F.3d

1061, 1069 (9th Cir. 2003). The IJ and BIA are “bound to take into account”

certain factors when making this reasonableness determination. Afriyie v. Holder,

613 F.3d 924, 935 (9th Cir. 2010) (internal citation and quotation marks omitted).

These include “geographical limitations” and “social and cultural constraints, such


                                           2
as age, gender, health, and social and familial ties.” Id. at 934 (quoting 8 C.F.R. §

1208.13(b)(3)).

      The IJ and BIA failed to adequately account for these factors. The IJ found

only that Singh and Kaur would not experience discrimination in housing or

employment elsewhere in India and that there are substantial Sikh communities

outside Punjab. But the IJ and BIA cited no evidence for their determination that,

in Singh’s individual circumstances, it would be reasonable to expect him to

relocate. See Osorio v. I.N.S., 99 F.3d 928, 933 (9th Cir. 1995) (requiring an

“individualized analysis” to “refute the presumption” raised by past persecution).

      Singh is a middle-aged man who credibly testified that he was a farmer by

trade, he had no family or other social ties outside Punjab, and he therefore would

be unable to find work elsewhere. Singh also testified that he could not find work

elsewhere in India “because [he had] been injured.” The government introduced no

evidence to the contrary. In fact, a country conditions report submitted by the

government indicates that Punjabi Sikhs may be limited in their ability to purchase

agricultural land outside Punjab. After reviewing the evidence, we conclude that

Singh’s “age, limited job prospects, and lack of family or cultural connections . . .

militate against a finding that relocation would be reasonable.” Boer-Sedano v.

Gonzales, 418 F.3d 1082, 1090 (9th Cir. 2005).


                                           3
      Because the government failed to meet its burden to show that it would be

reasonable to require Singh to relocate within India by a preponderance of the

evidence, the presumption that Singh has a well-founded fear of persecution

stands. We conclude that Singh is eligible for asylum. We grant the petition and

remand to the Attorney General to exercise her discretion under 8 U.S.C. §

1158(b).

      PETITION GRANTED and REMANDED.




                                         4